Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to the invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  an active body structure vertically overlying the stack structure and in contact with the channel material of the cell pillar structures, the active body structure comprising metal material having a work function greater than or equal to about 4.7 electronvolts; digit line structures vertically underlying the stack structure and coupled too the cell pillar structures; and control logic vertically underlying and coupled to the digit line structures and a source structure, as required by independent claims 1, and an active body structure overlying the lateral contact structure and comprising a metal material having a work function greater than or equal to about 4.7 electronvolts; digit line structures underlying the stack structure; and cell pillar structures vertically extending from the metal material of the active body structure, through the lateral contact structure and the stack structure, and to the digit line structures, each of the cell pillar structures comprising a semiconductive channel material in contact with the metal material of the active body structure, the lateral contact structure, and one of the digit line structures; and a control logic region vertically underlying the memory array region and comprising CMOS circuitry in electrical communication with the active body structure, the lateral contact structure, the digit line structures, and the conductive structures of the stack structure, as required by independent claim 18. Additionally, the prior art also fails to suggest:  an active body structure overlying the stack structure and comprising a conductive material having a work function greater than or equal to 4.7 electronvolts; digit lines underlying the gate structure; cell pillar structures extending through stack structure and in contact with the active body structure, the lateral contact structure, and the digit lines, each of the cell pillar structures comprising a semiconductive material contacting the conductive material of the active body structure to form a Schottky contact at a junction between the semiconductive material and the conductive material; and the claimed control logic circuitry, as required by independent claim 24.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 4, 2022